By the Court:
—The signing of a Deed is now the material part of the execution; the seal has become a mere form, and a written, or ink seal, as it is called, is good. Any Deed under seal, when proved, is proper to be given in evidence. 6 Mod. 45. And, we are of opinion, that a Deed, the execution of which is sworn to by one witness before a magistrate, who certifies the same, is within the rule. Besides, the last Act of Assembly certainly allows the proof of one witness to be sufficient.*

 See post Hamilton’s Lessee versus Galloway, S. P.